Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/6/2021.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.
IDS filed on 4/20/2021 has been considered.  
Amendments made to the claims and Applicant's remarks have been entered and considered.  
Claims 25-29 and 31-46 are pending and are presented for examination.  
Claims 25-29 and 31-46 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 25, the specific limitations of “a device comprising a robot arm connected to a robot drive, where the robot arm comprises an end effector configured to support at 
Claims 26-29 and 31-34 are also allowable for depending on claim 25. 

In claim 35, the specific limitations of “a device comprising a robot arm connected to a robot drive, where the robot arm comprises an end effector configured to support at least one substrate thereon” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 36-38 are also allowable for depending on claim 35. 

In claim 39, the specific limitations of “where the capacitive interfaces comprise interleaved opposing surfaces configured to transfer heat to one another by radiation and convection” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 40-41 are also allowable for depending on claim 39. 

In claim 42, the specific limitations of “a device comprising a robot arm connected to a robot drive, where the robot arm comprises an end effector configured to support at least one substrate thereon” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 43-44 are also allowable for depending on claim 42. 


Claim 46 is also allowable for depending on claim 45. 

The feature is described in specification [0062, 0064, 0067, 0068] a robot and shuttle working with substrate such that “The device may comprise at least one of an articulate robot and a substrate shuttle”.  
Interleaved opposing surfaces of capacitance is shown by 350, 352 (Fig. 3) and 530, 532 (Fig. 5). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN K KIM/Primary Examiner, Art Unit 2834